Citation Nr: 0212944	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  01-04 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for post traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2000 
rating decision by the Pittsburgh, Pennsylvania RO.

By a December 2000 statement, the veteran raised the issue of 
entitlement to service connection for a left knee disability, 
secondary to service-connected post traumatic arthritis of 
the right knee.  Since this issue has not been developed for 
appellate review and is not inextricably intertwined with the 
issue on appeal, it is referred to the RO for appropriate 
action.


REMAND

The veteran contends that his service-connected post 
traumatic arthritis of the right knee is more disabling than 
currently evaluated.

In May and June 2001, after the issuance of the statement of 
the case but before this case was certified to the Board, 
statements from the veteran's employer were received at the 
RO.  The RO has not reviewed this additional evidence in 
light of the veteran's claim for an increased rating.  Thus, 
the case must be returned to the RO for its review of the 
additional evidence and, if the claim remains denied, 
inclusion of the evidence in a supplemental statement of the 
case.  See 38 C.F.R. § 19.37 (2001).

In reviewing the evidence of record, the Board also notes 
that the medical evidence of record contains many references 
to increased pain in the veteran's right knee.  For example, 
an August 2000 VA examination report notes the veteran's 
complaints of constant right knee pain, exacerbated by 
weakness and stiffness.  The veteran also reported 
fatigability, lack of endurance and episodes of locking and 
giving way.  He indicated that his knee was worse with 
ambulation and during bad weather.

Arguments made by the veteran such as those mentioned above 
imply that he experiences difficulties beyond that described 
by the available record, particularly after using the 
affected joints or musculature.  In such instances, the 
provisions of 38 C.F.R. § 4.40 (2001) require that 
examinations be conducted that adequately portray not only 
the identifiable anatomical damage, but the functional loss 
experienced by the veteran.  More specifically, in the case 
of DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) specifically pointed out that an examination of 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45.  Id.

In reviewing the most recent (August 2000) VA examination 
report, it appears that the extent of functional disability 
due to pain is not adequately portrayed in accordance with 
the directives of the Court in DeLuca.  In this regard it is 
noted that 38 C.F.R. § 4.40 requires that rating of 
disabilities of the musculoskeletal system reflect functional 
loss due to pain and reduced strength or endurance.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.45, 4.59.  In DeLuca the Court 
emphasized that a VA rating examination must be conducted so 
as to portray adequately not only the identifiable anatomical 
damage, but also the functional loss experienced by the 
veteran.  As noted above, the Court specifically pointed out 
that such examinations must include consideration of all 
factors identified in 38 C.F.R. §§ 4.40, 4.45.  DeLuca 
specifically requires that the medical examiner should be 
asked to determine whether there is any weakened movement, 
excess fatigability, or incoordination attributable to the 
service-connected disability; and, if feasible, these 
determinations should be expressed in terms of the degree of 
additional range of motion loss or ankylosis.  Additionally, 
the medical examiner should be asked to express an opinion on 
whether pain could significantly limit functional ability 
during flare-ups.  This determination should also, if 
feasible, be portrayed in terms of the degree of additional 
range of motion loss or ankylosis.

In light of the above, the Board finds that an additional VA 
orthopedic examination is warranted to ensure a fully 
informed decision regarding the veteran's claim.  Up-to-date 
treatment records should also be compiled on remand. 

In addition, it should be pointed out that VA General Counsel 
has addressed the question of multiple ratings when 
evaluating knee disabilities.  See VAOPGCPREC 23-97 (July 1, 
1997), VAOPGCPREC 9-98 (August 14, 1998).  It was 
specifically held that arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257.  
Such an opinion suggests that separate ratings may be awarded 
for limitation of motion and instability.  On remand, the RO 
should specifically consider whether separate ratings may be 
assigned for the veteran's service-connected right knee 
disability based on instability and limitation of motion.

Finally, the Board notes that the issue of an extraschedular 
rating has been raised by the veteran.  While the RO has 
considered this issue previously, it should again be 
addressed following the receipt of additional evidence, to 
include the aforementioned evidence received by the RO in May 
and June 2001.

The Board regrets any further delay in this case.  However, 
for the reasons noted above, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.  Accordingly, the case is hereby 
REMANDED for the following actions:

1.  The RO should assure compliance with 
the VCAA and implementing regulations and 
the holding in Quartuccio v. Principi, 16 
Vet App 183 (2002).

2.  The RO should contact the veteran and 
inquire as to where he has received 
treatment for his service-connected right 
knee disability since June 2000.  After 
obtaining the necessary releases, the RO 
should then contact the named medical 
providers and request copies of all 
previously unobtained medical records.  
Any and all VA treatment records not 
already on file must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  All 
records obtained should be associated 
with the claims file.  

3.  The RO should also advise the veteran 
in writing that he may submit additional 
information and evidence showing that his 
service-connected right knee disability 
has resulted in a marked interference 
with employment or frequent periods of 
hospitalization.  Such evidence would 
include documentation from any employer 
as to the effects of the right knee 
disability on the veteran's ability to 
work, including sick leave records and 
evidence of concessions made to the 
employee because of the service-connected 
disability.  If the veteran needs 
assistance in obtaining these records, he 
should notify the RO.  The RO should 
thereafter attempt to obtain the 
identified evidence.

4.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination 
for the purpose of determining the 
current severity of his service-connected 
right knee disability.  The claims file 
and a copy of this Remand must be made 
available to the examiner for review.  

(a)  The examiner should conduct all 
indicated special tests and studies.  The 
examiner should be asked to describe the 
condition of the right knee and indicate 
whether there are any findings of 
ankylosis, subluxation, instability, 
locking, swelling, malunion, nonunion, 
genu recurvatum, or loss of range of 
motion attributable to the service 
connected disability, and, if present, 
the severity thereof.  Range of motion 
should be given in degrees, with the 
standard for normal motion being to 140 
degrees in flexion and 0 degrees of 
extension.  Any instability or 
subluxation should be described as mild, 
moderate or severe.

(b)  The examiner must determine whether 
the right knee exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability, and, if 
feasible, any determination should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination. 

(c)  The examiner should be asked to 
express an opinion on whether pain in the 
right knee could significantly limit 
functional ability during flare-ups or 
when the affected part is used repeatedly 
over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups. 

(d)  Also, a work history since service 
discharge should be taken by the 
orthopedic examiner.  Any time lost from 
gainful employment due to disabilities 
other than the service-connected right 
knee disability should be reported as 
well.  The examiner should comment on the 
effect of the service-connected right 
knee disability on the veteran's ability 
to function in the workplace.

(e)  If the examiner is unable to render 
any opinion requested, it should be so 
indicated on the record and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
should be set forth for the record.

5.  The RO must also review the claims 
file and ensure that all notification and 
development actions otherwise required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, and its 
implementing regulations, are completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107, and the corresponding 
regulations, are fully complied with and 
satisfied.

6.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
veteran's claim on the basis of all 
evidence of record and all applicable law 
and regulations.  Consideration should 
specifically be given to the question of 
whether separate ratings may be assigned 
for the right knee disability based on 
instability and limitation of motion.  In 
addition, the RO's attention is directed 
to the issue of whether referral for 
consideration of an extraschedular rating 
for the veteran's right knee disability 
is appropriate under the provisions of 38 
C.F.R. § 3.321(b)(1).  Should submission 
under § 3.321(b)(1) be deemed 
unwarranted, the reasons for this 
decision should be set forth in detail.  
If any decision remains adverse to the 
veteran, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and 
the applicable time to respond before the 
case is returned to the Board for further 
review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the requested action 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




